 1
 2                                                                          JAN - 7 2020
 3
                                                                     CLEhr< l:) .JISTi-11C1 COUR
 4                                                                          •
                                                                 SOUTHEH~~ :STRICT OF CALIF        IA
                                                                BY                           DP JY

 5
 6

 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONALD LEE REEVES, III,                         Case No.: 19cv1886-WQH(RBB)
12                                    Petitioner,
                                                     REPORT AND
13   V.                                              RECOMMENDATION OF UNITED
14   RAYMOND MADDEN, Warden,                         STATES MAGISTRATE JUDGE RE:
                                                     GRANTING IN PART AND
15                                  Respondent.      DENYING IN PART MOTION TO
16
                                                     STAY AND ABEY [ECF NO. 4]

17
           On September 30, 2019, Donald Lee Reeves, III, a state prisoner proceeding prose
18
     and in forma pauperis, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
19
     § 2254 against Respondent Raymond Madden, Warden [ECF No. 1]. Petitioner
20
     simultaneously filed a Motion to Stay and Abey, or Stay Petition and Dismiss
21
     Unexhausted Claims [ECF No. 4], with an attached Memorandum of Points and
22
     Authorities [id. at 2-6] and a Declaration of Donald Lee Reeves [id. Attach. #1]. For the
23
     reasons set forth herein, the Court RECOMMENDS that Petitioner's motion be
24
     GRANTED IN PART and DENIED IN PART.
25
     III
26
     Ill
27
     Ill
28



                                                                                    l 9cvl 886-WQH(RBB)
 1                  I.     FACTUAL AND PROCEDURAL BACKGROUND
 2          In a court trial held in 2016, Petitioner was convicted of two counts of murder
 3   (counts 1 and 3), three counts of robbery (counts 2, 4, and 5), two counts of assault by
 4   means likely to produce great bodily injury (counts 6 and 7), and possession of
 5   methamphetamine (count 9). (Pet. 1-2, 155-56, 231-35, ECF No. 1.) The trial court
 6   found that special circumstance allegations of multiple murder and robbery-murder were
 7   true. (Id. at 2, 156.) Reeves was sentenced to two consecutive terms of life in prison
 8   without the possibility of parole. (Id. at 1, 156.) Petitioner appealed, raising the
 9   following six claims: ground one challenged the sufficiency of the evidence to support
10   the conviction for the robbery in count 4; grounds two and four disputed the felony
11   murder convictions in counts 1 and 3; grounds three and five asserted the robbery-murder
12   special circumstance findings in counts 1 and 3 lacked evidence; and ground six alleged
13   that two indeterminate sentences of life in prison without parole constituted cruel and
14   unusual punishment under the California and United States Constitutions. (Id. at 2, 39-
15   42.) The California Court of Appeal affirmed the trial court judgment on March 28,
16   2018. (Id. at 2, 155-76.) Petitioner filed a petition for review with the California
17   Supreme Court raising the same six grounds; the petition was summarily denied on June
18   27, 2018. (Id. at 2, 131.) Reeves filed a petition for a writ of certiorari before the United
19   States Supreme Court, which was denied on November 13, 2018. (Id. at 3, 530.) He did
20   not seek collateral review in state court prior to filing his federal petition. (Id. at 3.)
21         On September 26, 2019, Petitioner constructively filed the present Petition for Writ
22   of Habeas Corpus under 28 U.S.C. § 2254, raising eight claims. Reeves reasserts
23   grounds one through six from his direct appeal and adds two additional claims: ground
24   seven alleges that the trial court erred by failing to remove his trial counsel,
25   constructively denying him effective assistance of counsel; and ground eight contends
26   that Petitioner's trial counsel was ineffective because he failed to investigate potential
27   defenses. (Id. at 6-13.) Petitioner concedes that grounds seven and eight were not
28   exhausted in state court. (Id. at 12-13.)

                                                     2
                                                                                    19cvl886-WQH(RBB)
 1         Petitioner states that on the same day he constructively filed his federal petition, he
 2   filed a Petition for Writ of Habeas Corpus in San Diego Superior Court. (Mot. Stay
 3   Attach. #1 Reeves Deel. 1, ECF No. 4.) His state petition seeks relief on his two
 4   unexhausted claims, grounds seven and eight of his federal petition. (See Pet. 187-229,
 5   ECF No. 1.) At the same time he filed his federal petition, Petitioner also filed a separate
 6   Motion to Stay and Abey Petition, or Stay Petition and Dismiss Unexhausted Claims,
 7   asking the Court to stay his federal petition and hold the proceedings in abeyance to
 8 permit him to return to state court to exhaust his additional claims under the "stay and
 9   abey" procedure set forth in Rhines v. Weber, 544 U.S. 269 (2005), or to stay the case
10   under the "withdrawal and abeyance" procedure under King v. Ryan, 564 F.3d 1133 (9th
11   Cir. 2009). (Mot. Stay 1, ECF No. 4.) On October 30, 2019, Respondent filed an
12   opposition, arguing that Reeves is not entitled to a stay under Rhines because he has not
13   shown good cause. (Opp'n 1, 3, ECF No. 8.) Respondent, however, does not oppose a
14   stay of only the exhausted claims under Kelly v. Small, 315 F .3d 1063 (9th Cir. 2003)
15   (overruled on other grounds by Robbins v. Carey, 481 F.3d 1143, 1149) (9th Cir. 2001).
16   (Id.) Petitioner was provided a deadline of December 12, 2019, to file a reply, but he did
17   not do so.
18                                 II.    LEGAL STANDARDS
19         A federal court may not address a petition for writ of habeas corpus unless the
20   petitioner has exhausted state remedies with respect to each claim raised. See 28
21   U.S.C.A. § 2254(b)(l)(A) (West 2006); Picard v. Connor, 404 U.S. 270,275 (1982).
22   Generally, to satisfy the exhaustion requirement, a petitioner must "'fairly present[]' his
23   federal claim to the highest state court with jurisdiction to consider it," or "demonstrate[]
24   that no state remedy remains available." Johnson v. Zemon, 88 F.3d 828, 829 (9th Cir.
25   1996) (citations omitted). Pursuant to the Anti-Terrorism and Effective Death Penalty
26   Act ("AEDP A"), all federal habeas petitions are subject to a one-year statute of
27   limitations, and claims not exhausted and presented to the federal court within the one-
28   year period are forfeited. 28 U.S.C.A. § 2244(d)(l) (West 2006); Dixon v. Baker, 847

                                                   3
                                                                                  19cvl886-WQH(RBB)
 1 F.3d 714, 719 (9th Cir. 2017). A district court may not consider a "mixed" federal habeas
 2   petition containing both exhausted and unexhausted claims. Rose v. Lundy. 455 U.S.
 3   509, 522 (1982).
 4         Under Rhines, a district court has discretion to stay a mixed federal habeas petition
 5   while the petitioner returns to state court to exhaust any unexhausted claims without
 6   losing his right to federal habeas review due to the one-year statute of limitations.
 7   Rhines, 544 U.S. at 275-76. Once the petitioner exhausts the state court remedies for all
 8   of his claims, the district court lifts the stay and allows the petitioner to proceed in federal
 9   court on all claims. See id. The "stay and abey" procedure is available only in "limited
10   circumstances" when the following three conditions are met: (1) the petitioner
11   demonstrates "good cause" for failing to exhaust his claims in state court; (2) the
12   unexhausted claims are potentially meritorious; and (3) there is no indication that the
13   petitioner engaged in dilatory litigation tactics. Id. at 277-78; see also Wooten v.
14   Kirkland, 540 F.3d 1019, 1023 (9th Cir. 2008). "When implemented, the Rhines
15   exception eliminates entirely any limitations issue with regard to the originally
16   unexhausted claims, as the claims remain pending in federal court throughout." King.
17   564 F.3d at 1140.
18         A petitioner may also be granted a stay under the "withdrawal and abeyance"
19   procedure outlined by the Ninth Circuit in Kelly. 315 F .3d at 1070-71, and King. 564
20   F.3d at 1135, 1140-41. The withdrawal and abeyance procedure involves three steps: (1)
21   the petitioner amends his petition to delete any unexhausted claims; (2) he requests that
22   the court stay the proceedings and hold the fully exhausted petition in abeyance while he
23   returns to state court to exhaust the deleted claims; and (3) the petitioner subsequently
24   seeks to amend his federal habeas petition to include the newly exhausted claims after
25   exhaustion is complete. King, 564 F.3d at 1135 (citing Kelly. 315 F.3d at 1070-71).
26   Although this procedure does not require the petitioner to demonstrate good cause for his
27   failure to timely exhaust, the newly exhausted claims must be either timely under the
28   statute of limitations or must "relate back" to the claims in the fully exhausted federal

                                                    4
                                                                                   l 9cvl 886-WQH(RBB)
 1 petition. Id. at 1140-41; see also Mayle v. Felix, 545 U.S. 644, 662-64. A new claim
 2   relates back to an existing claim if the claims share a "common core of operative facts."
 3   Mayle, 545 U.S. at 664.
 4                                        III.     DISCUSSION
 5   A.    Stay Pursuant to Rhines
 6         In Rhines, the Supreme Court cautioned that its stay procedure must not run afoul
 7   of AEDPA's twin purposes-reducing delays in the execution of state and federal
 8   criminal sentences and encouraging petitioners to seek relief from state court in the first
 9   instance. Rhines, 544 U.S. at 276 (citations omitted). To address this concern, the "stay
10   and abey" procedure under Rhines requires that (1) the petitioner demonstrate "good
11   cause" for failing to exhaust his claims in state court, (2) the unexhausted claims be
12   potentially meritorious, and (3) there be no indication that the petitioner engaged in
13   dilatory litigation tactics. Id. at 277-78.
14         1.     Good cause for failure to exhaust
15                a.     Petitioner has not established good cause under Rhines
16         The stay and abey procedure under Rhines is appropriate only when the district
17   court determines there was good cause for the petitioner's failure to first exhaust his
18   claims in state court. Id. "The caselaw concerning what constitutes 'good cause' under
19   Rhines has not been developed in great detail." Dixon v. Baker, 847 F.3d 714, 720 (9th
20   Cir. 2017) (citing Blake v. Baker, 745 F.3d 977, 980 (9th Cir. 2014)). In the Ninth
21   Circuit, good cause "turns on whether the petitioner can set forth a reasonable excuse,
22   supported by sufficient evidence, to justify [the failure to exhaust a claim in state court]."
23   Blake, 745 F.3d at 982 (citing Pace v. DiGuglielmo, 544 U.S. 408,416 (2005)). A
24   showing of good cause does not require "extraordinary circumstances," (see Jackson v.
25   Roe, 425 F.3d 654, 661-62 (9th Cir. 2005)), but a petitioner may not simply assert that he
26   was "under the impression" that a claim had been exhausted, (see Wooten, 540 F.3d at
27   1024). "An assertion of good cause without evidentiary support will not typically amount
28   to a reasonable excuse justifying a petitioner's failure to exhaust." Blake, 745 F .3d at

                                                     5
                                                                                  19cvl 886-WQH(RBB)
 1 982. A reasonable excuse supported by evidence, however, does constitute good cause.
 2   Id.
 3         Here, Petitioner has not set forth a reasonable excuse, supported by evidence, to
 4   support a finding of good cause for his failure to exhaust grounds seven and eight of his
 5   federal petition in state court. Reeves attests that in the course of preparing his federal
 6   habeas petition, he "discovered several meritorious claims that had not been exhausted in
 7   the California courts," including ineffective assistance of trial and appellate counsel
 8   claims. (Mot. Stay Attach. #1 Reeves Deel. 1, ECF No. 4.) In his federal petition, he
 9   hints that the failure to exhaust grounds seven and eight of his federal petition rested on
10   his counsel: "Petitioner found grounds that should have been raised by trial and [a]ppeal
11   counsel and [they] failed to do so[.]" (Pet. 5, ECF No. 1.) Petitioner Reeves provides no
12   further argument concerning good cause nor does he support his assertions with any
13   evidence. He does not provide any explanation about why he did not pursue grounds
14   seven and eight in state court collateral proceedings prior to filing his federal petition.
15   While he has apparently now filed a petition for writ of habeas corpus in state court, he
16   has not expressed any confusion about whether his state filing was timely. See, e.g.,
17   Pace, 544 U.S. at 416 ("A petitioner's reasonable confusion about whether a state filing
18   would be timely will ordinarily constitute 'good cause' for him to file in federal court.").
19   In short, Petitioner's bare assertions are insufficient to support a showing of good cause.
20   See Blake, 745 F.3d at 982 (stating that showing of good cause requires a reasonable
21   excuse supported by sufficient evidence).
22                b.     Petitioner cannot rely on his pro se status to show good cause
23         Respondent argues that the absence of counsel is insufficient to show good cause.
24   (See Opp'n 2-3, ECF No. 8.) In Dixon v. Baker, the Ninth Circuit noted that it had
25   previously held that ineffective assistance by post-conviction counsel can be good cause
26   for a Rhines stay. See Dixon, 847 F.3d at 720-21 (citing Blake, 745 F.3d at 982-83). The
27   court accordingly found that the petitioner in Dixon had established good cause for his
28   failure to exhaust his claims in state court because he was not represented by counsel in

                                                    6
                                                                                   l 9cvl 886-WQH(RBB)
 1   his state postconviction proceedings. Dixon, 847 F.3d at 720-21. The court reasoned that
2 " [a] petitioner cannot have had effective assistance of counsel if he had no counsel at all."
3    Id. at 721. The court explained:
4                 A petitioner who is without counsel in postconviction proceedings
            cannot be expected to understand the technical requirements of exhaustion
 5
            and should not be denied the opportunity to exhaust a potentially meritorious
 6          claim simply because he lacked counsel. Such a denial strikes us as
            unwarranted when even a petitioner who did have counsel in his state post-
 7
            conviction proceedings has a path to a stay under Rhines if he alleges a
 8          plausible claim that his post-conviction counsel was ineffective.
 9
     Id. at 721-22 (citing Blake v. Baker, 745 F.3d at 983-84). Respondent contends that the
10
     present case is distinguishable from Dixon because Reeves, who was represented by
11
     counsel through his direct appeal but is now pro se, did not file a state habeas petition
12
     prior to filing in federal court and thus did not appear pro se in his state post-conviction
13
     proceedings. (Opp'n 3, ECF No. 8.)
14
            In Torres v. McDowell, 292 F. Supp.3d 983 (C.D. Cal. 2017), the district court, in
15
     a factually similar situation as here, found Dixon inapplicable when there have been no ·
16
     state post-conviction proceedings. The petitioner in Torres simultaneously filed his
17
     federal petition, motion for stay, and state superior court habeas petition just over a
18
     month before the federal statute of limitations was apparently set to expire. Id. at 990.
19
     The petitioner was not represented by counsel in his superior court habeas proceeding.
20
     Id. The district court found that the Ninth Circuit's reasoning in Dixon did not apply
21
     because Torres, whose superior court petition was his first attempt at state court
22
     exhaustion and who was clearly aware that his claims were exhausted because he filed his
23
     motion to stay in federal court the same day, was not "denied the opportunity to exhaust a
24
     potentially meritorious claim simply because he lacked counsel." Id. (quoting Dixon, 84 7
25
     F.3d at 721). The same rationale applies here, and thus the Court agrees with Respondent
26
     that Petitioner cannot rely on Dixon v. Baker to establish good cause.
27
     /Ill
28

                                                    7
                                                                                  19cvl886-WQH(RBB)
 1 Because Petitioner has failed to show good cause for his failure to exhaust, the Court
2    need not consider the second and third Rhines factors. See Wooten, 540 F.3d at 1023.
3          Based on the foregoing, the Court RECOMMENDS that Petitioner's motion for a
4    Rhines stay be DENIED.
5    B.    Stay Under Kelly/King
6          Under the Kelly and King cases, the Court may stay a petition containing only
 7   exhausted claims while allowing the petitioner to proceed to state court to exhaust
8    additional claims. King. 564 F.3d at 1135 (citing Kelly. 315 F.3d at 1070-71). As set
 9   forth above, a stay under the withdrawal and abeyance procedure set forth in Kelly and
10   King involves three steps: ( 1) the petitioner amends his petition to delete any
11   unexhausted claims; (2) he requests that the court stay the proceedings and hold the fully
12   exhausted petition in abeyance while he returns to state court to exhaust the deleted
13   claims; and (3) the petitioner subsequently seeks to amend his federal habeas petition to
14   include the newly exhausted claims after exhaustion is complete. King. 564 F.3d at 1135
15   (citing Kelly. 315 F .3d at 1070-71 ). A petitioner is only allowed to add his newly-
16   exhausted claims back into the federal petition if the claims either are independently
17   timely under AEDPA or "relate back" to the exhausted claims in the pending petition.
18   King. 564 F.3d at 1140-41. As explained in King. because of AEDPA's one-year statute
19   of limitations, "demonstrating timeliness will often be problematic" for a petitioner and,
20   therefore, the process is not only cumbersome, but risky. King. 564 F .3d at 1140-41.
21         A Kelly/King stay does not impose the good cause requirement associated with a
22   Rhines stay. See King. 564 F.3d at 1135. Under the circumstances of this case, a
23   Kelly/King stay is warranted. Moreover, Respondent does not oppose a stay under the
24   Kelly and King procedures. (Opp'n 1, 3, ECF No. 8.) Accordingly, it is
25   RECOMMENDED that Petitioner's motion for a Kelly/King stay be GRANTED.
26                     IV.   CONCLUSION AND RECOMMENDATION
27         For the foregoing reasons, IT IS HEREBY RECOMMENDED that Petitioner's
28   motion to stay and abey be GRANTED IN PART and DENIED IN PART. The Court

                                                   8
                                                                                 19cvl 886-WQH(RBB)
 1 recommends that Petitioner's motion for a stay pursuant to Rhines be DENIED but his
 2   motion for a Kelly/King stay be GRANTED.
 3         The Court further RECOMMENDS that:
 4          1.     Petitioner be granted thirty days to file a First Amended Petition that deletes
 5   his unexhausted claims (grounds seven and eight in his original federal petition);
 6         2.      Petitioner be required to file a status report to update the Court on his
 7   progress in exhausting his claims (grounds seven and eight) every sixty days;
 8         3.      Petitioner be required to lodge with the Court a file-stamped copy of each
 9   state-court petition and, as soon as any state court rules on any of his petitions, a copy of
10   the ruling;
11         4.      If Petitioner does not obtain relief from the state courts, his First Amended
12   Petition should be held in abeyance until thirty days after the California Supreme Court
13   denies Petitioner's unexhausted claims. During that thirty day period, Petitioner should
14   be required to file a motion to amend the First Amended Petition to add his newly
15   exhausted claims and should lodge a proposed Second Amended Petition. In the motion,
16   Petitioner must demonstrate that the claims are timely or relate back to the original
17   exhausted claims, and he should attach a copy of the California Supreme Court's ruling
18   on his state-court petition; and
19          5.     Petitioner be warned that the failure to strictly comply with the above
20   requirements may result in this action being dismissed for failure to prosecute or comply
21   with court orders, or the stay being lifted and the Court proceeding to adjudicate only the
22   six exhausted claims in the First Amended Petition.
23         IT IS HEREBY ORDERED that any party to this action may file written
24   objections with the Court and serve a copy on all parties February 3, 2020. The
25   document should be captioned "Objections to Report and Recommendation."
26         IT IS FURTHER ORDERED that any Reply to the Objections shall be filed with
27   the Court and served on all parties February 24, 2020. The parties are advised that
28   failure to file objections within the specified time may waive the right to raise those

                                                    9
                                                                                   l 9cvl 886-WQH(RBB)
 1   objections on appeal of the Court's Order. See Turner v. Duncan, 158 F.3d 449,455 (9th
 2   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
 3
 4   Dated: January 7, 2020                           I            t?
 5
                                                1'LJ~       /~l'7--.,
                                               Hon. Ruben B. Brooks
 6                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                            19cv1886-WQH(RBB)
